    LAW OFFICES OF
 ALAN R. ACKERMAN
     August 4, 2020

     Via ECF
     Honorable Peggy Kuo, U.S.M.J.
     U.S. District Court Eastern District of New York
     U.S. Courthouse
     Room 1207S
     225 Cadman Plaza East
     Brooklyn, NY 11201

              Re:     Gill v. Jus Broadcasting Corp. et al.
                      Case No. 1:19-cv-4216 (ILG)(PK)

     Dear Magistrate Judge Kuo:

              I respond to the Defendants’ very late response to Plaintiff’s Notice of Motion to compel
     Defendants to file more specific Answers to Plaintiff’s Interrogatories and to compel Defendants
     to comply with Plaintiff’s document demand. As previously stated, Defendants were obligated to
     file their objection on or before July 22, 2020. Instead, Defendants’ counsel filed a self-serving
     Declaration and a “Legal Memorandum” yesterday. Both were filed well out of time, and should
     not be considered by the Court as a substantive response.

             Yesterday, I spent a great deal of time on the telephone calming down my client who read
     Mr. Batista’s submission, which purposely violates the Court’s Order dated June 12, 2020 sealing
     Defendants’ Answers to Interrogatories [Docket Entry 71]. Without explanation, Mr. Batista filed
     the un-redacted Answers to Interrogatories which the Court sealed. The entry of the Sealing Order
     sought to protect my client from unwarranted embarrassment from the unsupported allegations
     and statements made by Defendants in their Interrogatory Answers. The sealed Answers to
     Interrogatories are annexed as Exhibit “A”. Ignoring the Court Order, Mr. Batista purposely
     espoused the statements which the Court specifically prohibited in his Declaration and Legal
     Memorandum (although purportedly mouthing the sentiment of Defendant Penny Sandhu).
     Specifically, Mr. Batista included the un-redacted Response to Interrogatory Number 4, Response
     to Interrogatory Number 5, Response to Interrogatory Number 19, and Response to Interrogatory
     Number 20. For reasons only known to Mr. Batista, he did not include the remaining redacted
     Answers. However, the inclusion of the redacted Answers violates the Court Order sealing
     Defendants’ Answers to Interrogatories. Unfortunately, it is now of record, unless this Court wants


Alan R. Ackerman, Esq.                          T. (973) 898-1177                araesq@alanackermanlaw.com
Counsellor at Law                               F. (973) 898-1230                1719 Route 10 East, Suite 104
Admitted NJ, NJ District Court                                                          Parsippany, NJ 07054
3rd Cir. Court of Appeals
Honorable Peggy Kuo, U.S.M.J.
August 4, 2020
Page 2

to sua sponte remove those pages from Mr. Batista’s response and replace them with the redacted
information. I do not know if that is permissible or allowable.

        I have been instructed by my client to file a Motion for sanctions against Mr. Batista
pursuant to Fed. R. Civ. P. Rule 11. His improper conduct included the redacted Answers and his
unsupported statements in the Declaration and Legal Memorandum concerning Mr. Gill’s alleged
inappropriate personal advances toward Penny Sandhu. Mr. Gill has always denied these
allegations, which constitutes Defendants’ sole defense. I urge the Court to deal appropriately
with Mr. Batista’s conduct.

        Substantively referring to the submission, Plaintiff relies on its initial submission. The
Declaration of Mr. Batista, along with the Legal Memorandum, is not a substitute for Defendants’
more specific Answers to Interrogatories. Mr. Batista’s statements constitute nothing more than
his opinion. The Interrogatories must be answered by the Defendants and objections answered by
Mr. Batista. He has now placed himself in the position of being both client and attorney. Rather
than respond to each Interrogatory statement, I am requesting that the Court compel the Defendants
to answer the Interrogatories. After receiving the Answers, Plaintiff can then determine whether
or not he is satisfied with the Defendants’ Answers; not Mr. Batista’s opinion.

         Furthermore, Mr. Batista acknowledges that the only documents produced were two sets
of emails from Penny Sandhu to Kashmir Gill. Mr. Batista has tacitly admitted that the Defendants
which operate a cable television network maintain no financial records, do not have a retention
policy to keep archived data, do not know who maintains their websites, have no books and
records, or financial ledgers, have no tax returns, or any other information which may or may not
be germane to Plaintiff’s case. In fact, according to Mr. Batista, Jus Broadcasting Corp., and the
other Defendant entities, are nothing more than a “mom and pop storefront operation.” Obviously,
this is not true and the Defendants are purposely hiding relevant financial information.

        Finally, Mr. Batista complains that his initial document demand, propounded on June 6,
2020, well after the Court ordered Defendants to propound discovery, should be immediately
answered before the Defendants produce any documents. This is both unfair to Plaintiff and
legitimizes the Defendants’ position of withholding documents to see what information Plaintiff
possesses so it can then rely on that lack of information to hide its documents under the theory of
“you don’t know what you don’t know,” meaning if Plaintiff doesn’t have the information, why
should we give it to him. This is the antithesis of the discovery process.

        Again, I request that the Court compel Defendants’ to provide more specific Answers to
Interrogatories, respond to Plaintiff’s document demands, and delay all depositions until
Defendants answer Plaintiff’s Interrogatories and produces its documents.

                                             Respectfully submitted,

                                             LAW OFFICES OF ALAN R. ACKERMAN


ARA/bc                                       BY:     ALAN R. ACKERMAN, ESQ.
cc:  Kashmir Gill
     Paul Batista, Esq.
